 



Exhibit 10.83
BLOCKED ACCOUNT CONTROL AGREEMENT
(WITH LOCKBOX SERVICES)
Commerce Energy, Inc.
600 Anton Boulevard
Suite 2000
Costa Mesa, California 92626
Attn: Rob Gunnin
Ladies and Gentlemen:
     Please be advised that pursuant to certain agreements between Commerce
Energy, Inc. (“Company”) and Pacific Summit Energy LLC (“Lender”), Company will
cause all checks, drafts and other orders of payments made payable to Company to
be mailed to Commerce Energy Lockbox 2043, Remit Stream, 8th Floor, 350 North
Orleans Street, Chicago, IL 60654 (the “Lockbox”) maintained at Wachovia Bank NA
(“Depository Bank”). All payments mailed to the Lockbox shall be deposited to
deposit account number [*] (ABA Routing Number [*]) (such account, together with
all substitutions and replacements therefore, the “Deposit Account”) located at
Depository Bank, and subject to the terms of the Deposit Agreements (defined
below). The Lockbox account and the Deposit Account shall each be styled
“Pacific Summit Energy LLC as Pledgee of Commerce Energy, Inc.”.
     1. Deposit Agreements. The terms and conditions of this Agreement are in
addition to any deposit account agreements and other related agreements that
Company has with Depository Bank, including without limitation all agreements
concerning banking products and services, treasury management documentation,
account booklets containing the terms and conditions of the Deposit Account,
signature cards, fee schedules, disclosures, specification sheets and change of
terms notices (collectively, the “Deposit Agreements”). The provisions of this
Agreement shall supersede the provisions of the Deposit Agreements only to the
extent the provisions herein are inconsistent with the Deposit Agreements, and
in all other respects, the Deposit Agreements shall remain in full force and
effect; provided, however, that any claim of inconsistency or potential
inconsistency between the Deposit Agreements and this Agreement shall be
resolved in favor of having this Agreement govern. All items received at the
Lockbox shall be deposited into the Deposit Account, and shall then be processed
according to the provisions of the Deposit Agreements, as amended by this
Agreement.
     2. Security Interest. Company has granted to Lender a security interest in,
among other property, the Lockbox, the Deposit Account and all credits or
proceeds thereto and all monies, checks and other instruments held or deposited
therein (all of which shall be included in the definition of the “Deposit
Account”). Company and Depository Bank each represents and warrants that there
are no perfected liens or encumbrances with respect to the Deposit Account and
covenants with Lender that it has not and shall not enter into any
acknowledgment or agreement that gives the Depository Bank or any other person
or entity except Lender control
 

[*]   = Information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.

 



--------------------------------------------------------------------------------



 



over, or any other security interest, lien or title in, or right to set off
amounts deposited in the Deposit Account.
     3. Lender’s Rights. Until such time as Depository Bank shall have received
notice from Lender in a Timely Manner, funds on deposit from time to time in the
Deposit Account shall be disbursed as Company and the Lender may jointly direct.
As used in this Agreement, “Timely Manner” means receipt of the relevant notice,
notice revocation or instruction at a time and in a manner affording Depository
Bank a reasonable opportunity to act thereon. Lender simultaneously shall
provide Company with such notice. After Depository Bank has received a notice,
and until such time as Depository Bank has received contrary notice from Lender
in a Timely Manner that a default has been waived or has ceased to exist:
(i) Lender shall have immediate access to and control over the Deposit Account
and the items deposited therein; (ii) Company shall have no control whatsoever
over items deposited into the Deposit Account; (iii) Company irrevocably
authorizes Depository Bank, without investigation, to comply with any requests
of Lender with regard to deposits in and withdrawals from the Deposit Account,
including, without limitation, directions of Lender to transfer the balance of
the Deposit Account to Lender pursuant to payment, transfer and withdrawal
orders and changes to such orders given from time to time by Lender’s officers
(“Transfer Orders”) without the consent of Company; (iv) Lender shall have
exclusive dominion and control of the Deposit Account and all items deposited
therein, and Depository Bank shall not comply with any directions from Company
regarding the Deposit Account unless Lender gives its written consent thereto in
advance; (v) Depository Bank is authorized and directed to supply any necessary
endorsement and to deposit all monies and instruments received by Depository
Bank for the account of Company; and (vi) Company agrees it shall not make any
attempt to access the Deposit Account or funds therein.
     4. Returned Items and Fees. Company and Depository Bank acknowledge notice
of and recognize Lender’s continuing security interest in the Deposit Account
and in all items deposited in the Deposit Account and the proceeds thereof.
Depository Bank hereby disclaims any lien or security interest in the Deposit
Account and subordinates any statutory or contractual right or claim of offset
or lien resulting from any transaction which involves the Deposit Account.
Notwithstanding the foregoing, in the event any checks or other items which were
deposited or credited to the Deposit Account are returned, reversed, refunded or
charged back for insufficient funds or for any other reason (“Returned Items”),
Depository Bank may charge the Deposit Account or other accounts of Company
maintained at Depository Bank. If there are insufficient funds in the Deposit
Account or any of Company’s other accounts to cover the Returned Items, Company
agrees to immediately reimburse Depository Bank for the amount of such
shortfall. If Company fails to pay the amount demanded by Depository Bank,
Lender agrees to reimburse Depository Bank within three (3) business days of
demand thereof by Depository Bank for any Returned Items to the extent Lender
received payment in respect thereof pursuant to section 3. In the event that
Depository Bank charges the Deposit Account for Returned Items, or requires
Lender to reimburse for Returned Items, Company agrees to reimburse the Deposit
Account within three (3) Business Days. Depository Bank shall charge all fees
and expenses (“Fees”) related to the Deposit Account to the Deposit Account.
     5. Indemnity. Company agrees to defend, indemnify and hold Depository Bank
and its directors, officers, employees, attorneys, successors and assigns
(collectively “Depository

- 2 -



--------------------------------------------------------------------------------



 



Bank”) harmless from and against any and all claims, losses, liabilities, costs,
damages and expenses, including, without limitation, reasonable legal and
accounting fees (collectively, “Claims”), arising out of or in any way related
to this Agreement, excepting only liability arising out of Depository Bank’s
gross negligence or willful misconduct. Without regard to Company’s
indemnification obligations to Depository Bank, Lender agrees to: (i) reimburse
Depository Bank for any Returned Items (the proceeds of which were received by
Lender) and (ii) defend, indemnify and hold Depository Bank harmless from and
against any and all Claims arising out of Depository Bank’s compliance with
Lender’s instructions. Lender’s obligations to Depository Bank hereunder shall
in no way operate to release Company from its obligations to Lender and shall
not impair any rights or remedies of Lender to collect any such amounts from
Company. IN NO EVENT WILL DEPOSITORY BANK BE LIABLE FOR ANY INDIRECT DAMAGES,
LOST PROFITS, SPECIAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES WHICH ARISE OUT OF OR
IN CONNECTION WITH THE SERVICES CONTEMPLATED BY THIS AGREEMENT EVEN IF
DEPOSITORY BANK HAS BEEN INFORMED OF THE POSSIBILITY OF SUCH DAMAGES.
     6. Depository’s Bank’s Responsibility. The duties of Depository Bank are
strictly limited to those set forth in this Agreement and Depository Bank is not
acting as a fiduciary for any party hereto. Depository Bank shall be protected
in relying on any form of instruction or other notice purporting to be from
Lender which Depository Bank, in good faith, believes to be genuine and what it
purports to be. Depository Bank shall have no duty to inquire as to the
genuineness, validity, or enforceability of any such instruction or notice even
if Company notifies Depository Bank that Lender is not legally entitled to
originate any such instruction or notice. The Deposit Account and all actions
and undertakings by Depository Bank shall be subject to all rules and
regulations relating to the Deposit Account and to applicable law.
     7. Termination. This Agreement shall not be terminable by Company so long
as any obligations of Company to Lender are outstanding and unpaid. This
Agreement may be terminated by Depository Bank upon thirty (30) days prior
written notice to all parties; provided that no termination shall be effective
until thirty (30) days following the termination of all outstanding transactions
between Company and Lender and provided, further, that Depository Bank may
terminate this Agreement immediately in the event Lender fails to make payments
to Depository Bank in accordance with section 4 above. This Agreement may be
terminated by Lender in a writing sent to Depository Bank in which Lender
releases Depository Bank from any further obligation to comply with instructions
originated by Lender with respect to the Deposit Account. Any available funds
remaining in the Deposit Account upon termination or deposited in thereafter
shall be transferred in accordance with the provisions of section 3 above after
deduction for any amounts otherwise reimbursable to Depository Bank as provided
hereunder. Termination shall not affect the rights and obligations of any party
hereto with respect to any period prior to such termination.
     8. Legal Process and Insolvency. In the event Depository Bank receives any
form of legal process concerning the Deposit Account, including, without
limitation, court orders, levies, garnishments, attachments, and writs of
execution, or in the event Depository Bank learns of any insolvency proceeding
concerning Company, including, without limitation, bankruptcy, receivership, and
assignment for the benefit of creditors, Depository Bank will respond to such
legal process or knowledge of insolvency in the normal course or as required by
law.

- 3 -



--------------------------------------------------------------------------------



 



     9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without recourse to
conflict of law or choice of law principles, The parties agree that California
is the “bank’s jurisdiction” for purposes of the Uniform Commercial Code.
     10. Notices. Except as otherwise provided in this Agreement, all notices
and other communications required under this Agreement shall be in writing and
may be personally served or sent by United States Mail or courier or by
facsimile, and shall be deemed given when delivered in person or received by
facsimile or upon deposit in the United States Mail or with such courier at the
address specified below. Any party may change its address for notices hereunder
by notice to all other parties given in accordance with this section 10.

                  Company:   Commerce Energy, Inc.
600 Anton Blvd. Suite 2000
Costa Mesa, California 92626 Attn:
 
          1) Mike Adcock facsimile: (714) 259-2592,
 
          phone: (714) 259-2558
 
          2) Ken Robinson facsimile: (714) 259-2538
 
          phone: (714) 259-2528
 
          3) Blair Habuda phone: (248) 699-3428
 
                Lender:   Pacific Summit Energy LLC
4675 MacArthur Court, Suite 1170
Newport Beach, CA 92660
Attn:                                         , ____
Facsimile: (949) 777-____
Telephone: (949) 777-____
 
                Depository Bank:   Wachovia Bank NA
1525 West W.T. Harris Blvd.
Charlotte, NC 28262
Attn:
Facsimile:
Telephone:

     11. Miscellaneous. This Agreement shall bind and benefit the parties and
their respective successors and assigns. This Agreement may be amended only with
the prior written consent of all parties hereto. None of the terms of this
Agreement may be waived except as Depository Bank may consent thereto in
writing. No delay on the part of Depository Bank in exercising any right, power
or privilege hereunder shall operate as a waiver hereof, nor shall any single or
partial exercise of any right, power or privilege hereunder preclude other or
further exercise thereof or the exercise of any right, power or privilege. The
rights and remedies specified herein are cumulative and are not exclusive of any
rights or remedies which Depository Bank would otherwise have.

- 4 -



--------------------------------------------------------------------------------



 



     12. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.
     13. Jury Trial Waiver. COMPANY, LENDER AND DEPOSITORY BANK HEREBY WAIVE ALL
RIGHTS TO TRIAL BY JURY IN ANY JUDICIAL PROCEEDING ARISING OUT OF, OR RELATING
TO, THIS AGREEMENT OR SERVICES RENDERED IN CONNECTION WITH THIS AGREEMENT.
Dated as of: September 20, 2006

                  Commerce Energy, Inc.    
 
           
 
  By:   /s/ Steven S. Boss    
 
  Name:  
 
Steven S. Boss    
 
  Title:   Chief Executive Officer    
 
                Pacific Summit Energy LLC    
 
           
 
  By:   /s/ Brian Mock    
 
  Name:  
 
Brian Mock    
 
  Title:  
 
President    

       
 
    ACCEPTED:   Wachovia Bank NA    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

- 5 -